Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The following is Examiner’s response to Applicant’s amendment received 22 October 2020 stemming from non-final rejection dated 22 June 2020.


Status of Claims
Applicant’s amendment filed on 22 October 2020, with respect to claims 18-22 have been fully considered and are persuasive. The 35 USC § 101 and 103 rejections of 22 June 2020 is withdrawn.
 
Allowable Subject Matter
As amended herein, claims 18-22 are allowed. 
As allowable subject matter has been indicated, applicant's reply must either 
comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.11 l (b) and MPEP § 707.07(a). 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the examiner finds that the prior art does not disclose receiving, by a match engine at an 
processing, by the match engine, the received order to identify a match for the received order; receiving, by a gateway in communication with the electronic exchange, a market data feed generated by the match engine according to a first data format, wherein the market data feed includes a plurality of matches at a plurality of prices for a plurality of tradeable objects; extracting, by the gateway, a lowest available offer price and a highest available bid for each of the plurality of tradeable objects in the received market data feed; generating, by the gateway, a data feed according to a second data format based on each of the extracted lowest available offer price and the highest available bid as a price spread for the for each of the plurality of tradeable objects, wherein the second data format of the generated data feed includes a plurality of market data feeds each having the generated price spread for one of a plurality of tradeable objects; and multicasting, by the gateway, the generated data feed to a plurality of remote electronic devices in communication with the gateway.

With respect to Applicant’s independent claim 18, the most relevant reference made of record are Hirani et al. (US PGP 2008/0027855 A1 - herein referred to as Hirani) in view of Raitsev et al. (US PGP 2008/0275806 Al - herein referred to as Raitsev).

trading system comprises a credit derivative authority configured to receive defined positions for credit derivatives and update a plurality of trade clients in real-time whenever there is movement in the market for a particular credit derivative.

Raitsev et al. teaches networks, systems and methods for event triggered trading of investment vehicles are disclosed. Orders that are conditioned upon events occurring outside a market may be submitted to an exchange. The conditional orders may be held or stored until the occurrence or non-occurrence of the event. An event data feed is provided to provide information identifying the occurrence or non-occurrence of the event. In response to receiving information via the data feed identifying the event, the orders conditioned upon the event will be triggered, matched, and executed.

Overall, Hirani fails to teach or suggest receiving, by a match engine at an electronic exchange, an order message from a remote electronic device specifying a trade order for a quantity of a tradeable object at a price;
processing, by the match engine, the received order to identify a match for the received order; receiving, by a gateway in communication with the electronic exchange, a market data feed generated by the match engine according to a first data format, wherein the market data feed includes a plurality of matches at a plurality of prices for a plurality of tradeable objects; extracting, by the gateway, a lowest available offer price and a highest available bid for each of the plurality of tradeable objects in the received market data feed; generating, by the gateway, a data feed according to a second data format based on each of the extracted lowest available offer price and the highest available bid as a price spread for the for each of the plurality of tradeable objects, wherein the second data format of the generated data feed includes a plurality of market data feeds each having the generated price spread for one of a plurality of tradeable objects; and multicasting, by the gateway, the generated data feed to a plurality of remote electronic devices in communication with the gateway.

	In sum, Claims 18-22 are deemed allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael D. Cranford whose telephone number is 571-270-3106.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Bennett Sigmond can be reached at 303-297-4411.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

	/ Michael Cranford / Examiner / Art Unit 3694 
	February 16, 2021

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694